



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Chand v. Southern Railway of British Columbia Limited,









2018 BCCA 41




Date: 20180130

Docket: CA44422

Between:

Treves Rylendra
Chand

Respondent

(Plaintiff)

And

Southern Railway
of British Columbia Limited

Appellant

(Defendant)




Before:



The Honourable Madam Justice Newbury

The Honourable Madam Justice Fenlon

The Honourable Madam Justice Dickson




On appeal from: An
order of the Supreme Court of British Columbia, dated
April 24, 2017 (
Chand v. Martin
, 2017 BCSC 660, Vancouver Registry
No. M091858)

Oral Reasons for Judgment




Counsel for the Appellant:



D.R. Bennett, Q.C.
A. Stainer





Counsel for the Respondent:



D.G. Cowper, Q.C.
J.V. Payne





Place and Date of Hearing:



Vancouver, British
  Columbia

January 22, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

January 30, 2018








Summary:

The
railway company appeals a finding that Mr. Chand was not contributorily
negligent when his van collided with a train at a railroad crossing, even
though he had no memory of the event and had pleaded guilty to a regulatory
fine. The judge found the railway company completely liable for the collision.
Mr. Chands guilty plea did not prove he breached the requisite standard
of care, and eyewitness testimony indicated he was not speeding or driving
erratically immediately before the collision. The railway company alleges the
judge misapprehended the testimony of a key eyewitness, and failed to find
Mr. Chands duty of care required more than wearing a seatbelt and refraining
from driving erratically. Held: Appeal dismissed. The judge did not
misapprehend key eyewitness testimony, but rather made findings based on all of
the evidence. Nor did she err in determining Mr. Chand took reasonable
care in the circumstances, considering Mr. Chand was not speeding, the
train appeared suddenly, and there were no flashing lights or bells at the
crossing.


[1]

FENLON J.A.
: The appellant Southern Railway of British Columbia
Limited appeals a finding that the driver of a van that collided with one of
its trains was not contributorily negligent.

[2]

The accident occurred in Surrey, British Columbia where the railway
crosses Scott Road. The respondent Treves Chand was driving northbound on Scott
Road at about 10 p.m. when he collided with the left front wheels of the lead
engine of a westbound train. Following a nine-day liability only trial, the
judge found that neither the bells nor signal lights on the south side of the
Scott Road crossing were functioning at the time of the collision. The judge
found that the trains conductor, Mr. Steve Cohen, was responsible for
keeping a lookout on the left side of the train, and was negligent because he
failed to notice that the signal lights had not been flashing for at least 20
seconds before the train entered the crossing. In these circumstances
Mr. Cohen had a duty to stop the train and manually guide it through the
crossing.

[3]

Mr. Chand was seriously injured in the accident and had no memory
of the events. He pleaded guilty to a charge under s. 144 of the
Motor
Vehicle Act
, R.S.B.C. 1996, c. 318, for driving without due care and
attention, for which he received a $1,500 fine.

[4]

At trial, the Railway pleaded contributory negligence on the part of
Mr. Chand, contending that he was required to approach the railway
crossing with caution and had failed to do so. The Railway argued
Mr. Chands guilty plea constituted proof that he was driving erratically.
The Railway also submitted Mr. Chand had been contributorily negligent
because he failed to wear a seatbelt.

[5]

The judge concluded the Railway had not established that Mr. Chand
was not wearing a seatbelt. With respect to proof that he was driving without
due care and attention, the judge said:

[87]      I find that the case at bar fits within the
exception emphasized above in CUPE Local 79 at para. 53. Mr. Chand
had no memory of the collision, and so he could not offer a full and robust
defence. In addition, the fine was quite minor, with the stakes of this
subsequent proceeding being much higher. In those circumstances, it is not
surprising that Mr. Chand chose to enter a guilty plea.

[88]      Consequently, I find
that in these circumstances, Mr. Chands guilty plea does not constitute
proof in these proceedings that he was driving without due care or attention on
the night in question. In keeping with the independent eyewitness testimony of
Mr. Harkness and Mr. Angus, I find that Mr. Chand was not
speeding or driving erratically.

[6]

On appeal, the Railway challenges only the finding that Mr. Chand
was not contributorily negligent. The Railway contends the judge made two
errors in arriving at that conclusion:

·

First, by misapprehending the evidence of a key witness,
Mr. Harkness, on the issue of how Mr. Chand was driving prior to the
collision; and

·

Second, by failing to find that Mr. Chand had a duty of care
that required him to do more than wear a seatbelt and refrain from driving
erratically.

[7]

The Railway submits that if the judge had properly understood Mr.
Harknesss evidence and the scope of Mr. Chands duty of care, she would
have concluded that Mr. Chand failed to take reasonable precautions for
his own safety and was equally responsible for the injuries he suffered.

[8]

I turn now to the first ground of appeal.

Did the judge misapprehend Mr. Harknesss evidence?

[9]

The trial judge summarized Mr. Harknesss evidence at para. 12
of her reasons:

One of the independent witnesses
in this matter was Mr. William Harkness, an experienced transit bus
driver. At the time of the collision, he was in the left hand lane on Scott
Road, driving the 640 Coast Mountain bus from Ladner Exchange northbound
towards the Scott Road Skytrain Station. He maintains that, before the
collision, the signal lights were not activated, nor did he hear the crossing
bells or the trains whistle. However, he testified that, shortly after the
collision, he witnessed the signal lights and bells activate.
Moreover, he
maintained that the plaintiff was not speeding or driving erratically
immediately before the collision
. [Emphasis added.]

[10]

The
judge ultimately made a finding that Mr. Chand was not speeding or
otherwise driving erratically when entering the crossing.

The Railway
argues that the judge must have misapprehended Mr. Harknesss evidence
because his testimony described exactly the opposite. The Railway points to
Mr. Harknesss evidence that Mr. Chands vehicle had stopped late at
the last intersection before the crossing at Old Yale Road, coming to rest
about half a car length across the pedestrian crosswalk; and his description of
Mr. Chand slouched down in the drivers seat looking through his hands and
the steering wheel while stopped at the red light, listening to loud music and
moving his head in time to it.

[11]

Mr. Harkness was in the lane to the left and approximately 600 feet
behind the Chand vehicle at the time of the crash. He described Mr. Chands
driving after accelerating out of the Old Yale Road intersection this way:

A           And then he started to weave a little bit
from lane 2 to lane 1 and back. And sitting behind watching them and hes off
at speed. He had his indicator on at one point and then it came off. And he
straightened up. And thats where the train accident occurred.



Q         And you kept watching it?

A          I took off as well once he had taken off and
then Im watching him and then he does a little weave.

Q         You watch it weave?

A          And then he puts his indicator on. Then he straightens
up and the indicator is off. And then he goes into the train. It happened that
fast.

Q         And hes -- hes weaving back and forth
between the middle and the curb lanes?

A          Yes.

Q         And you mentioned the indicator. And this is
an interesting point. His indicator was on turning right but he was really
moving to the left at the time his right indicator is on; is that correct?

A          Hes going straight and weaving and his
indicator come on. Then it went off. And then he straightened and straight into
the train.

Q         But is he moving in the same direction as his indicator?

A          No, no. The indicator has nothing to do with
the direction hes going.

Q         So at one point he is going left with his
right indicator on?

A          Yup, yup.

Q         Okay. And hes doing -- you described it kind
of as a figure S?

A          Like an S figure. Just slow and easy. Nothing
fast or jerky. Just slow and easy.

Q         And that -- that gave you the impression that
he was driving to music or dancing his car or something like that?

A          Could well be.

Q         But -- but that was your impression that
night?

A          That was my
impression.

[12]

In
my view, the judge did not misapprehend Mr. Harknesss evidence. Her
finding that Mr. Chand was not driving erratically i
mmediately
before the collision was consistent with Mr. Harknesss evidence read
carefully and as a whole. Although Mr. Harkness described erratic driving
and an S weave, he also said Mr. Chand was not speeding and had
straightened out right before the collision occurred.

[13]

The judges finding about Mr. Chands driving
i
mmediately
before the accident was supported by the evidence of Mr. Angus who was
driving in the same lane about two to three car lengths (or 15 to 20 feet)
behind Mr. Chand when the car and the train collided. Mr. Angus had
followed behind Mr. Chands car on Scott Road through four to five major
intersections before the railway crossing. They were stopped at two or three
red lights together. When asked about the manner in which Mr. Chand was
driving, he said the car was not bouncing from lane to lane. It was just going
down the flow with the traffic. Under cross-examination, Mr. Angus gave
the following testimony about Mr. Chands driving between the time the light
turned green at the Old Yale Road intersection and the accident at the
crossing:

Q         And then from the last light until the point
of the accident, you kept it under your observation the whole time?

A          It was the car in front of me, yes.

Q         You focussed right on it?

A          That and the bus and everything else around
me, yes.

Q         And youre in the same lane right behind him?

A          Yes.

Q         And do you see him swerving lanes prior to the
accident?

A          Nothing erratic.

Q         You never saw him signalling one way and then
swerving another?

A          No.

Q         And you didnt see him hit his brakes at all?

A          No.



Q         You had a great position to see the brake
lights?

A          Better than anybody.

Q         And you were watching the back of his car at
that moment of collision?

A          Im watching the
back of his car and the train.

[14]

In
summary on this issue, in my view, the judges description of Mr. Chands
driving immediately before the accident does not demonstrate a misapprehension
of Mr. Harknesss evidence; it is rather a finding based on all of the evidence
before her. It follows that I would not accede to this ground of appeal.

[15]

I
turn now to the second ground of appeal.

Did the judge err in assessing contributory negligence by failing to
consider all aspects of Mr. Chands duty to drive carefully when
approaching the railway crossing?

[16]

On
appeal, the Railway contends the judge erred because she assessed
Mr. Chands duty of care for his own safety too narrowly, considering only
whether he wore a seatbelt and drove in a consistent manner that was not
erratic. The Railway submits Mr. Chands duty to take reasonable care for
his own interests included looking, listening, and slowing down at the
railway crossing.

[17]

Counsel for the respondent acknowledges that Mr. Chand had a
general duty to drive with care and attention, and that with respect to a train
crossing, the duty of care has been codified in s. 185 of the
Motor Vehicle Act
:

185(1) When a driver is approaching a railway crossing at a
time when

(a) a clearly visible electrical or
mechanical signal device gives warning of the approach of a railway train,

(b) a crossing gate is lowered or a
flagger is giving a signal of the approach or passage of a railway train, or

(c) a railway train is approaching
and is within approximately 500 m of a crossing or by reason of its speed or
nearness to the crossing is an immediate hazard and emits an audible signal or
is visible,

the driver must stop the vehicle within 15 m but not less
than 5 m from the nearest rail of the railway, and must not cause or permit the
vehicle to proceed until he or she can do so safely.



(6) Despite this Act, the driver
of a vehicle approaching the track of a railway must proceed with caution to
avoid a collision between the vehicle and an approaching train.

[18]

In
the present case, the electrical signal device that was supposed to warn
northbound drivers on Scott Road to stop for an oncoming train did not function.
There was no mechanical device, gate, or flagger at the crossing when the train
entered Scott Road. Mr. Chand was therefore governed by s. 185(1)(c) and
required to exercise caution to avoid colliding with an approaching train that
is an immediate hazard and emits an audible signal or is visible.

[19]

The Railway relies on
R. v. Williams
, 2017 ONSC 634. In that
case, the Ontario Superior Court considered the standard of care of a driver
approaching a rail crossing and concluded the driver had a three-part obligation
to look, listen, and slow down. However, the standard of care necessarily
depends on the circumstances. In
R. v. Williams
, the accused drove his
minivan at high speed into a moving freight train, killing two of his children
and seriously injuring another. The collision occurred in an open and flat
rural area on a sunny, clear morning. The driver was proceeding along an
unmarked two-lane gravel road with no other traffic around. The train was
almost three-quarters of a mile long and easily visible. As the judge in
Williams
observed at para. 14, there were no buildings, no homes, no structures, no
woods, no trees, no high crops, nothing  either from the perspective of the
train looking north and west toward the oncoming minivan or from the perspective
of the minivan looking south and east toward the oncoming train. In addition,
the signage at the crossing directed drivers to stop before crossing and a
sign 210 meters before the crossing warned drivers to be prepared to stop.
The judges conclusion that the driver had an obligation to look and listen
for a train pertained to the facts before him. He said:

[153]
A
reasonable person driving down Strong Road
would take
notice of warning signs of an approaching train crossing and would look and listen
for a train.  [Emphasis added.]

[20]

The
circumstances in the present case are markedly different. Mr. Chand was
driving at night in Metro Vancouver, on a road that is six lanes wide and
accustomed to heavy traffic. The speed limit was not reduced near the crossing,
and there was standard signage indicating a rail crossing, but nothing advising
drivers to prepare to stop. A driver travelling along Scott Road would expect
the red warning lights and bells to signal well before a train entered the
road. Unlike the
Williams
case, the train that struck Mr. Chands
vehicle was not visible to drivers until it was very close to the road. The
conductor gave evidence that he could see vehicles on the road only at the
point when the train was within 40 to 50 feet of the crossing, because the rail
line passed behind buildings as it approached Scott Road.

[21]

The evidence of both Mr. Harkness and Mr. Angus clearly
demonstrated that the train was not visible until just before it entered the
crossing. Mr. Harkness gave the following testimony:

Q         Okay. And as you were headed towards the level
crossing, sir, and before the impact between the car and the train did you
observe the railway warning lights to come on?

A          No. Cause I was driving down. He was in
front of me. Im coming behind him and I was up to 50 clicks already. Its 60
down in that zone. And Im driving down and Im like theres something not
right with this picture. And all of a sudden it was like theres a train on the
track. And thats when he went bang and I applied my brakes and came to a stop,
too.



Q         Had you heard any warning bells before the
impact?

A          No.

Q         Did you hear the sound of a train whistle
before the impact?

A          No.



Q         And what -- what caused -- what was your first
indication that a train was coming?

A          Just the total darkness on that side. All of
a sudden it was like, oh, whats going on here? And thats when I started
hitting my brake. I saw the engine caboose and another car coming and then that
vehicle went into it. Then all the bells and whistles went off.

Q         And what do you mean by the total darkness on
that side?

A          Well, its dark enough as it is, but theres
-- like theres lights ahead of you and you can see down there. And theres
also a gas station down there.

Q         Where is the gas station?

A          Just beyond there. Down beyond a bit. And
there was -- like its like a -- like a store or something like that and its
there. And there was no lights. It was just darkness. And it was like a moving
darkness. It was, oh, whats going on here?

Q         And how -- how quickly before the impact did
that happen, did you notice that?

A          It happened three or four seconds.

Q         Did you -- did you notice whether the -- did
you notice the headlight of the train?

A          No, I did not.

[22]

Mr. Anguss evidence was as follows:

A          Okay. As the light turned green, we proceeded
forward. Shortly thereafter I first observed the headlight of a train coming
down the hill just before it broke across the intersection. I had no idea that
a train was coming because, first of all, Im not familiar with that
intersection. No warning lights were activated when the train crossed. It came
down the hill and shot across in front of us. At that point I saw the car in
front of me hit the train. I braked so I would not -- as the train crossed the
intersection, it blocked all the light from the [indiscernible] businesses and
made the area very dark.



Q         And when the light changed, what happened?

A          All the vehicles at the light proceeded
forward. In the distances in your photo theres green lights indicating go --
traffic head forward. We all proceeded forward. As we approached the point of
where the train crossed, at the last moment before I realized what was
happening, the bright light of the Train came -- I caught it in the corner of
my eye and I first wondered what is that light coming from. As fast as I
realized that light was a train, all of a sudden shot across the intersection
and the car right in front of me impacted the train and got pulled down with
the train. I stopped directly right behind him.



Q         And how did you react when you saw that the
car hit the train?

A          I was shocked the train came across without
any warning, and I believe that if that car was not there at that light, I
would have been the one to hit the train without any warning.



Q         Sir, before the impact between the blue Taurus
and the train, had you heard a train whistle?

A          I heard no train whistle. I had no indication
at first what that light I saw coming out from down the hill, but quickly
figured it out what it was when it shot across the intersection. And I was taken
back that there was no warning lights activated as the train crossed the
intersection as I was watching the car impact the train and get twisted around.
[



Q         Did you see what appeared to you to be any
evasive maneuver or action taken by that car?

A          There was no action taken by the car. I think
it had no time to take an action.

,,,

Q         Sir, did you yourself have any warning that a train
was approaching the level crossing that night?

A          No, I had no
warning.

[23]

The
trial judge did not directly address the question of whether Mr. Chand was
keeping a proper lookout and listening. Nor did she address whether he had an
obligation to slow down. The Railway conceded that at trial it had not
expressly argued that Mr. Chand had a duty to look, listen and slow down
before the crossing. It is not therefore surprising that the judges reasons do
not discuss those issues. She focused on the question of contributory
negligence as it had been pressed in the case before her, based on the
Railways submission that Mr. Chand had admitted he was driving without
due care and attention given his guilty plea, had been driving erratically, and
had not worn a seatbelt.

[24]

In
my view, it is clear from the judges reasons read in the context of the record
why she found Mr. Chand had not failed to take reasonable care for his own
safety in the particular circumstances of the case before her. Those
circumstances included Mr. Chand driving at the speed limit, not
erratically, the absence of flashing lights and bells at the crossing, and the
suddenness of the trains appearance. In my opinion, it is implicit in the
reasons of the judge that she found there was nothing Mr. Chand could have
done to avoid or minimize the effects of the accident. I would accordingly
dismiss the appeal.

[25]

NEWBURY
J.A.
: I agree.

[26]

DICKSON
J.A.
: I agree.

[27]

NEWBURY J.A.
: The appeal is dismissed.

The
Honourable Madam Justice Fenlon


